    Case 3:20-cv-00929-SMY Document 9 Filed 11/02/20 Page 1 of 2 Page ID #225




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF ILLINOIS

    MATTHEW SANCHEZ, TIANNA
    SANCHEZ, JONAS DELAGRANGE,
    DOUGLAS E. WALKER, DANIEL WAYNE
    SEESSENGOOD, JOHN MCCLAIN, ROY
    BRETT SEESSENGOOD, STEPHAN                                    Case No. 20-cv-929-SMY
    DELEGRANGE, SAMUEL AARON ZOOK,
    JACOD DELEGRANGE, and MARVIN
    WICKEY,

                     Plaintiffs,

            vs.

    DONALD J. TRUMP, et al.,

                     Defendant.

                                       MEMORANDUM AND ORDER

           This matter comes before the Court sua sponte for determination of subject matter

jurisdiction. Federal courts may exercise jurisdiction only over matters authorized by the

Constitution or by statute. Turner/Ozanne v. Hyman/Power, 111 F.3d 1312, 1316 (7th Cir. 1997).

As such, even absent a party’s challenge to jurisdiction, the courts are “obliged to inquire sua

sponte whenever a doubt arises as to the existence of federal jurisdiction.” Tylka v. Gerber Prods.

Co., 211 F.3d 445, 448-49 (7th Cir. 2000) (quoting Mt. Healthy City Bd. of Educ. v. Doyle, 429

U.S. 274, 278 (1977)).

           In their Complaint (Doc. 2),1 which is signed by only Plaintiff Matthew Sanchez, Plaintiffs

assert subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3) and 42 U.S.C. §

1983. They seek “confirmation of arbitration” and refer to the Federal Arbitration Act (“FAA”),

9 U.S.C. § 1, et seq.



1
    The Complaint itself refers to various exhibits which are mostly nonsensical.
 Case 3:20-cv-00929-SMY Document 9 Filed 11/02/20 Page 2 of 2 Page ID #226




       Before this case was reassigned to the undersigned judge, the remaining Plaintiffs were

directed to advise the Court in writing by October 21, 2020 whether they wish to continue as a

plaintiff in this action (Doc. 3). Plaintiffs were also Ordered to Show Cause why this matter should

not be dismissed for lack of subject matter jurisdiction by October 28, 2020 (Doc. 4). In response,

Plaintiffs objected to the jurisdiction of the Magistrate Judge and signed a document stating that

they wish to proceed with Matthew Sanchez as the “central contact for the whole group” (Doc. 6).

This response does not address subject matter jurisdiction.

       28 U.S.C. § 1331 confers “original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” The FAA, however, “does not create any

independent federal-question jurisdiction” under § 1331. Moses H. Cone Memorial Hosp. v.

Mercury Constr. Corp., 460 U.S. 1, 25 n.32 (1983). And, 28 U.S.C. § 1343 and 42 U.S.C. § 1983

confer jurisdiction in cases seeking vindication of civil rights, which Plaintiffs do not allege.

       For the foregoing reasons, this Court concludes that subject matter jurisdiction is lacking

as to the claims asserted. Accordingly, this case is DISMISSED. The Clerk of Court is

DIRECTED to enter judgment and to close the case.

IT IS SO ORDERED.

DATED: November 2, 2020


                                                              STACI M. YANDLE
                                                              DISTRICT JUDGE




                                                  2
